Citation Nr: 0418371	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  00-04 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for status post 
antero-collateral ligament reconstruction of the left knee, 
currently rated as 30 percent disabling.  

3.  Entitlement to an increased rating for osteoarthritis of 
the left knee, currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for osteoarthritis of 
the right knee, currently rated as 10 percent disabling.

5.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from June 1981 to May 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The RO granted a 30 percent rating for a left knee disability 
effective May 1, 1999, the date his claim was received; 
denied a compensable rating for osteoarthritis of the right 
knee; and denied entitlement to a TDIU.  

In June 2001, the Board recharacterized the issue pertaining 
to the veteran's left knee as entitlement to an increased 
rating for status post antero-collateral ligament 
reconstruction of the left knee with osteoarthritis, and 
remanded the case to the RO for further development and 
adjudicative action.  

In August 2003 the RO denied entitlement to service 
connection for PTSD.  He perfected an appeal to the Board on 
this issue in April 2004.  

In March 2004 the RO continued the 30 percent rating for 
status post antero-collateral ligament reconstruction of the 
left knee; granted a separate 10 percent rating for 
osteoarthritis of the left knee; granted a 10 percent rating 
for osteoarthritis of the right knee; and continued the 
denial of a TDIU.  The veteran continued his appeal to the 
Board for higher ratings.  

Based on the RO's actions in the March 2004, the Board has 
recharacterized the issue pertaining to the veteran's left 
knee into two components as indicated on the title page of 
this decision.  


In a statement received in March 2003, the veteran requested 
that he be awarded an extension of a temporary total rating 
based on a period of convalescence following surgery on his 
right knee.  In a statement received in April 2004, the 
veteran raised the issues of entitlement to service 
connection for arthritis in both hands and both wrists, and a 
right eye cataract.  As these issues have been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring them to the RO for initial consideration 
and any indicated appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The veteran had initially been represented in his appeal by 
REB (initials), Esq.  In December 2003, he was informed that 
Mr. Bates' accreditation had been canceled by VA.  Therefore, 
he could no longer represent claimants for VA benefits.  He 
was advised that he could appoint another representative.  
This letter was returned as undeliverable and the letter was 
re-sent to the veteran in March 2004 at his updated address.  
However, he has not appointed another representative.  

In June 2004, the Board received additional evidence from the 
veteran pertaining to his claim for service connection for 
PTSD and entitlement to a TDIU.  However, he did not provide 
a waiver of RO review of this evidence in accordance with 
38 C.F.R. § 20.1304 (2003).  Therefore, a remand of these two 
issues is appropriate.  Since the additional evidence does 
not pertain to the veteran's claims for increased ratings for 
his service-connected knee disabilities at issue, there is no 
prejudice to the veteran in proceeding with appellate review 
of these issues.  

The issues of entitlement to service connection for PTSD and 
a TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  Status post antero-collateral ligament reconstruction of 
the left knee is characterized by severe instability which 
requires a brace.  

3.  Osteoarthritis of the left knee is characterized by 
slightly decreased range of motion with pain on motion and 
functional impairment.  

4.  Current clinical findings referable to the right knee 
show that it has full range of motion with no pain on motion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for status post antero-collateral ligament reconstruction of 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.71a, 
Diagnostic Code 5257 (2003).  

2.  The criteria for an evaluation in excess of 10 percent 
for osteoarthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.7, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2003).  

3.  The criteria for an evaluation in excess of 10 percent 
for osteoarthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.7, 4.71a, Diagnostic Code 5010, 5260, 5261.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his claim in May 
1999.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The January 2000 and March 2004 rating decisions, February 
2000 statement of the case, March 2004 supplemental statement 
of the case, and VA letters apprised the veteran of the 
information and evidence needed to substantiate his claims 
for increased ratings for his service-connected bilateral 
knee disabilities, the laws applicable in adjudicating the 
appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determinations were 
made.  

In particular, in a December 2002 letter, the veteran was 
informed of the provisions of the VCAA and was advised to 
identify any evidence in support of his claims that had not 
been obtained.  He was also advised of the evidence he needed 
to submit to show that he was entitled to increased ratings 
for his bilateral knee disabilities.  The letter further 
informed him that VA would obtain his service medical 
records, VA records, and other pertinent federal records.  

He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately his responsibility to submit any private 
records.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, the President signed a 
technical amendment to clarify that the time limitations for 
submitting evidence in the VCAA do not prevent VA from 
issuing a decision before expiration of that time period.  
Veterans Benefits Act of 2003.  Accordingly, the Board 
concludes that the veteran has been provided statutorily 
sufficient time and opportunity to submit evidence in support 
of his claims for increased ratings for his service-connected 
bilateral knee disabilities.  

The United States Court of Appeals for Veteran Claims' (CAVC) 
decision in Pelegrini v. Principi, 17 Vet. App 412 (2004), 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In the present case, regarding the claims for increased 
ratings for his service-connected bilateral knee 
disabilities, a substantially complete application was 
received from the veteran in May 1999, before the VCAA was 
enacted.  Thereafter, the RO addressed the issues in a 
January 2000 rating decision.  The veteran was initially 
provided with VCAA notice pertaining to those claims in 
December 2002.

Because complete VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
new claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  



In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the veteran to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in December 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to him.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  In the May 2004 
letter returning his case to the Board, VA again provided him 
the opportunity to submit any additional evidence he had in 
support of his claims.  The only additional evidence he 
submitted pertained to his claims for service connection for 
PTSD and entitlement to a total disability rating based on 
individual unemployability.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

An examination or opinion is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims that have been addressed in this 
decision.  The relevant VA and private treatment records are 
included in the file.  The veteran was afforded several VA 
examinations.  His Social Security records were requested; 
however, the response received indicated that no records were 
available.  The veteran confirmed this.  The Board finds that 
there is no indication that there exists any evidence which 
has a bearing on the issues adjudicated here that has not 
been obtained.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Hence, VA's duty to assist the veteran in 
the development of the claims addressed in this decision has 
been satisfied.  


Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  These requirements operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

When entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining should be resolved in favor of the veteran.  
38 C.F.R. §§ 3.102, 4.3.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Semilunar, dislocated cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258.  

Severe subluxation or lateral instability of the knee is 
assigned a 30 percent disability rating.  This is the maximum 
rating provided under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
evaluation of knee dysfunction under both of those codes does 
not amount to pyramiding under 38 C.F.R. § 4.14, if there is 
evidence of additional disability.  See VAOPGCPREC 23-97.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the CAVC held that 
diagnostic codes which provide a rating on the basis of loss 
of range of motion must be considered with 38 C.F.R. §§ 4.40, 
4.45 (regulations pertaining to functional loss of the joints 
due to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be considered.  However, in Johnson v. Brown, 9 Vet. 
App. 7 (1996), the Court noted that, since Diagnostic Code 
5257 was not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45 do not apply.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2003).

Degenerative arthritis or osteoarthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  A 10 percent rating will be assigned if there is X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  In addition, if occasional 
incapacitating exacerbations are also demonstrated, a 20 
percent rating will be assigned.  These ratings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, including Note 1 
and 5010.  


The United States Court of Appeals for Veterans Claims (CAVC) 
held in Hicks v. Brown, 8 Vet. App. 417 (1995), that once 
degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2003).

Diagnostic Code 5260 pertains to limitation of flexion of the 
leg.  A 10 percent rating is assigned when flexion is limited 
to 45 degrees; a 20 percent rating is assigned when flexion 
is limited to 30 degrees; and a 30 percent rating is assigned 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Diagnostic Code 5261 pertains to limitation of extension of 
the leg.  A 20 percent rating is assigned when extension is 
limited to 15 degrees.  A 30 percent rating is assigned when 
extension is limited to 20 degrees; and a 40 percent rating 
is assigned when extension is limited to 30 degrees.  To 
warrant a 50 percent rating, extension must be limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Malunion of the tibia and fibula with marked knee disability 
is assigned a 30 percent disability rating.  A 40 percent 
rating is warranted when there is nonunion of the tibia and 
fibula which requires a brace.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  


Factual Background

VA treatment records dated from January 1999 to February 
2004, show that the veteran was seen for complaints of right 
and left knee pain.  It was noted that he had undergone two 
anterior cruciate ligament reconstruction surgeries of the 
left knee but he continued to have problems.  From February 
2002 to April 2002, he was seen for complaints of left knee 
pain and instability.  He reported taking Tylenol 3 which was 
not working.  His scars were noted to be well-healed.  In 
June 2002, he was seen in the brace clinic.  He was provided 
with braces for both knees.  

In June 2002, it was noted that X-rays of the left knee 
showed mild medial compartment and moderate lateral 
compartment osteoarthritis.  There was a status post anterior 
cruciate ligament repair with metallic hardware in the 
proximal tibia and distal femur.  Post-surgical bony 
overgrowth and irregularity was noted at the medial distal 
aspect of the femur.  There was a small loose body in a 
Baker's cyst and mild effusion in the knee.  In December 
2002, the veteran underwent a right medial meniscectomy.  He 
was able to return to work in July 2003 following that 
procedure.  

Upon VA contract orthopedic examination in May 2003, the 
veteran reported that he had right and left knee pain and 
swelling.  He underwent an anterior cruciate ligament 
reconstruction repair of the left knee in 1994.  The 
procedure was repeated in 1998; however, he continued to have 
problems.  In December 2002, he underwent a right knee 
arthroscopy.  He used a transcutaneous electrical nerve 
stimulating (TENS) unit and took Tylenol 3.  His left knee 
continued to pop and lock which caused problems climbing 
stairs, going shopping, etc.  He wore braces on both knees.  

Clinical evaluation revealed that his gait was abnormal and 
he walked with a limp on the left.  He used stabilizing 
braces for both knees.  The right knee was normal to 
inspection.  Active and passive range of motion was from 0 
degrees to 140 degrees, and 0 degrees to 150 degrees, 
respectively, without pain.  There was no evidence of 
effusion and the ligaments were stable.  Grind test was 
negative but there was mild tenderness at the medial joint 
level to palpation.  The patellofemoral junction had no 
significant misalignment but there was a 1+ crepitation in 
the patellofemoral articulation.  

There was no rotatory instability.  There was slight increase 
in drawer sign, but not significantly abnormal.  McMurray's 
sign was negative.  Reflexes, sensation, pulses, and strength 
were within normal limits.  The left knee was abnormal to 
inspection.  There was 1 to 2+ effusion.  Active and passive 
range of motion was from 0 degrees to 125 degrees, and 0 
degrees to 150 degrees, respectively, with pain.  

There was 3+ crepitation in the patellofemoral articulation 
with a positive ballottement tests.  There was medial 
instability with opening of the knee of at least 1.5 
centimeters.  There was an abnormal drawer test and Lachman's 
test.  There was mild to moderate medial rotatory instability 
of the left knee secondary to both the cruciate and medial 
collateral ligaments being insufficient.  McMurray's sign was 
negative.  There was a positive tibial, lateral, and medial 
grind test for arthritis of the knee joint.  There was no 
evidence of lateral instability or locking of the knee.  
Reflexes, sensation, pulses, and strength were within normal 
limits.  

The diagnoses were status post anterior cruciate ligament 
reconstruction times two that failed, with medial collateral 
ligament and rotatory instability with resultant, significant 
tri-compartmental arthritis of the left knee with loss of 
range of motion; and post operative medial meniscectomy with 
no clinical or radiographic evidence of arthritis of the 
right knee.  The examiner commented that the veteran's knee 
disabilities affected his functioning as a carpenter and 
cook, particularly the instability of the left knee.  He was 
a candidate for total knee arthroplasty.  He had intermittent 
flare-ups of pain due to instability of the left knee.  


Status Post Antero-Collateral Ligament
Reconstruction of the Left Knee

The veteran's status post antero-collateral ligament 
reconstruction of the left knee is characterized by severe 
instability and is currently rated 30 percent disabling under 
Diagnostic Code 5257.  This is the maximum rating available 
under that diagnostic code, and since Diagnostic Code 5257 is 
not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 
and 4.45 are inapplicable.  See Johnson, supra.  The veteran 
has asserted that he is entitled to a 40 percent rating under 
Diagnostic Code 5262 because of the consistent use of a brace 
for this left knee.  However, the medical evidence does not 
show that he has been found to have nonunion of the tibia and 
fibula with loose motion.  Hence, a rating under that code 
based merely on the veteran's use of a brace would be 
inappropriate.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an increased rating for 
post antero-collateral ligament reconstruction of the left 
knee.  Therefore, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  


Osteoarthritis of the Left Knee

The veteran is also currently assigned a separate 10 percent 
rating for osteoarthritis of the left knee in accordance with 
VAOPGCPREC 23-97.  However, the clinical evidence of record 
does not support the assignment of a higher rating for this 
aspect of the veteran's left knee disability under Diagnostic 
Codes 5261 or 5262.  The veteran's left knee range of motion 
studies have not demonstrated that his extension is limited 
to 15 degrees or that his flexion is limited to 30 degrees.  

Upon VA examination in May 2003, his active range of motion 
was from 0 degrees to 125 degrees with complaints of pain on 
motion and some functional impairment.  Based on these 
clinical findings, and with consideration of 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca, supra, the veteran was assigned a 
10 percent rating.  The preponderance of the evidence is 
against the claim for an increased rating for osteoarthritis 
of the left knee.  Therefore, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.  


Osteoarthritis of the Right Knee

The veteran's right knee disability has been assigned a 10 
percent rating under Diagnostic Code 5010.  However, based 
upon the most recent VA examination in May 2003, the examiner 
found that there was no radiographic evidence of arthritis.  
The veteran's range of motion of the right knee was virtually 
full, and there was no pain on motion.  Furthermore, the 
ligaments were stable, and there was no rotatory instability.  
There was slight tenderness at the medial joint level to 
palpation.  

Accordingly, the veteran was assigned a 10 percent rating 
pursuant to the CAVC's holding in DeLuca, supra.  However, 
the clinical evidence of record does not support the 
assignment of a higher rating for the veteran's right knee 
under any of the Diagnostic Codes discussed above.  The knee 
has not been shown to be unstable, his range of motion was 
not limited to the degree required, and he did not experience 
dislocated cartilage with frequent episodes of locking, pain 
and effusion into the joint.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
for an increased rating for osteoarthritis of the right knee, 
and the claim must be denied.  38 U.S.C.A. §5107(b); Gilbert, 
supra.  


Extraschedular Consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

The Board notes that the provisions of 38 C.F.R. 
§ 3.321(b)(1) have been considered.  However, in this case, 
the evidence does not show that any of the veteran's right 
and/or left knee disabilities present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant referral under 38 C.F.R. § 3.321(b)(1).  

Evidence of an exceptional disability picture, such as 
frequent hospitalization, or marked interference with 
employment beyond that contemplated by the Rating Schedule 
has not been demonstrated.  Therefore, consideration of an 
extraschedular rating for the service-connected right and 
left knee disabilities is not appropriate.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
status post antero-collateral ligament reconstruction of the 
left knee is denied.  

Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the left knee is denied.  

Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the right knee is denied.  


REMAND

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).  

In June 2004, the veteran submitted additional evidence 
pertaining to his claims for entitlement to service 
connection for PTSD and a TDIU directly to the Board without 
a waiver of RO review in accordance with 38 C.F.R. § 20.1304 
(2003).  Therefore, the Board finds that a remand is 
necessary so the RO may readjudicate the claims in light of 
the new evidence.  


The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The case is REMANDED to the VBA AMC for the following 
development:  

1.  The veteran is advised that he has 
the right to submit additional evidence 
and argument on the matters the Board has 
remanded to the VBA AMC.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, as 
warranted, which includes consideration 
of the additionally submitted evidence.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



